Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1967 Filed 06/15/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


       In re StockX Customer               Case No. 19-12441
       Data Security Breach
       Litigation                          Honorable Victoria A. Roberts

__________________________/

 ORDER REGARDING THE APPLICATION OF CALIFORNIA LAW AND
             NOT COMPELLING ARBITRATION

  I.     INTRODUCTION

         In early to mid-2019, Laura Esquer (“Esquer”) registered for a StockX

account with her email address. Since March 2016 StockX requires all users

to agree to StockX’s Terms of Service and Privacy Policy (the “TOU”).

Included in the TOU is a mandatory arbitration clause and a clause that

requires the parties to apply Michigan law to all claims or disputes. Those

clauses are at issue.

         Esquer brings this putative class action against StockX. She seeks to

represent herself and “other members of the general public of the State of

California” who were allegedly harmed by StockX’s failure to protect their

confidential and personal information from a data breach. Esquer requests

injunctive relief and declaratory judgment.
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1968 Filed 06/15/21 Page 2 of 16




       On March 18, 2021, the Court ordered the parties to brief whether

Michigan or California state law applies to Esquer’s claims, “because if

Michigan — and not California — law applies, Esquer’s claims are subject to

arbitration.” [ECF No. 48].

       For the reasons below, the Court finds that California law applies and

the Court does not compel arbitration.

 II.   BACKGROUND

       StockX is an e-commerce platform where users can purchase and sell

luxury goods, fashion clothing, rare sneakers and accessories. StockX is a

Michigan limited liability corporation with its principal place of business in

Detroit.

       The Court consolidated four actions against StockX where eight

plaintiffs (the “Plaintiffs”) complained of a May 2019 data breach. The Court

consolidated those cases under the case caption, In re StockX Customer

Data Security Breach Litigation, Case No. 2:19-cv-12441-VAR-EAS. [ECF

No. 17]. The Plaintiffs filed a Consolidated Class Action Complaint. [ECF No.

24].

       On September 23, 2019, Esquer, a California resident, filed this

putative class action in the United States District Court for the Northern

District of California related to the May 2019 StockX data breach. See Laura



                                      2
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1969 Filed 06/15/21 Page 3 of 16




Esquer v. StockX LLC, No. 5:19-CV-05933-LHK (N.D. Cal.). Esquer seeks

relief under California’s Consumer Records Act (“CRA”) and California’s

Unfair Competition Law (“UCL”). On June 30, 2020, the Northern District of

California transferred venue to this Court. The Court consolidated Esquer’s

action under the In re StockX Customer Data Security Breach Litigation

caption. [ECF No. 33]. After the Court consolidated Esquer’s action, the

Plaintiffs did not file an amended consolidated class action complaint to

include Esquer or her claims.

      StockX filed a motion to dismiss the Consolidated Class Action

Complaint for improper venue and to compel arbitration. [ECF No. 30]. The

motion did not include Esquer or her claims. In December 2020, the Court

granted StockX’s motion, finding that a valid arbitration agreement existed.

[ECF No. 42]. The motion, however, did not resolve Esquer’s claims.

      Because the Court ordered the Plaintiffs to arbitration, the case was

closed despite Esquer’s complaint. In March 2021, the Court held a phone

conference regarding the complaint. As a result of the phone conference, the

Court ordered the clerk to reopen this case and ordered the parties to brief

whether Michigan or California law applies to Esquer’s claims. The matter is

fully briefed.




                                      3
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1970 Filed 06/15/21 Page 4 of 16




        Esquer created a StockX account during April 2019. StockX’s TOU

requires customers to:

        [A]gree that, except to the extent inconsistent with the Federal
        Arbitration Act (“FAA”) or preempted by federal law, the laws of
        the State of Michigan, without regard to principles of conflict of
        laws, will govern these Terms and any claim or dispute that has
        arisen or may arise between you and StockX.

        Put simply, the TOU states that customers must resolve disputes with

StockX in arbitration under Michigan state law rather than through court

proceedings. Esquer argues that the TOU is not enforceable because it

would improperly preclude her from seeking relief on behalf of the California

public.

        Esquer argues California law applies, the choice of law provision is

unenforceable, and that the Court should not compel arbitration of her

claims. StockX argues that the Michigan choice of law provision in the TOU

is enforceable under the Restatement Second of Conflict of Laws, Michigan

law applies, and that Esquer must settle her claims through arbitration.

 III.   LEGAL STANDARD

        Because there is a choice of law issue, this Court — as the transferee

court — must apply the choice of law rules that the California court would

have applied had the case not been transferred. See Rosen v. Chrysler

Corp., 205 F.3d 918, 921 n.2 (6th Cir. 2000) (citing Ferens v. John Deere



                                        4
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1971 Filed 06/15/21 Page 5 of 16




Co., 494 U.S. 516, 523 (1990)). Accordingly, the Court applies California

choice of law rules.

      Courts applying California’s choice of law rules apply the tests set forth

in Section 187(2) and Section 188 of the Second Restatement of Conflict of

Laws.

      Briefly stated, the proper approach under Restatement §187(2) is for

this Court to first determine whether: (1) Michigan has a substantial

relationship to the parties or their transaction, or (2) there is any other

reasonable basis for the parties' choice of law. Nedlloyd Lines B.V. v.

Superior Court, 842 P.2d 1148, 1152 (Cal. 1992). If neither test is satisfied,

that is the end of the inquiry, and the Court need not enforce a choice of law

provision.

      However, if either test is met, the Court must next determine whether

Michigan’s law is contrary to a fundamental policy of California. If there is no

conflict, the Court must enforce the parties' choice of Michigan law.

      If there is a fundamental conflict, the Court must then determine

whether California has a “materially greater interest than [Michigan] in the

determination of the particular issue....” considering the five factors set forth

in § 188. If California has a materially greater interest than Michigan, the

Court must not enforce the Michigan choice of law provision.



                                       5
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1972 Filed 06/15/21 Page 6 of 16




IV.   ANALYSIS

      A. Michigan Has A Substantial Relationship to The Parties

      Esquer does not disagree with StockX’s contention that Michigan has

a substantial relationship to the parties and transaction; it is domiciled here.

      A “substantial relationship” exists between a party and the state in

which it is domiciled, resides, or is incorporated. Nedlloyd Lines B.V., 834

P.2d 1148 (holding incorporation and domicile status create substantial

relationship); Kipin Indus. v. Van Deilen Int’l, Inc., 182 F.3d 490, 494 (6th Cir.

1999); Restatement § 187 cmt. F. “If one of the parties resides in the chosen

state, the parties have a reasonable basis for their choice.” Nedlloyd, 834

P.3d at 1153.

      Because StockX is domiciled in Michigan the Court finds that Michigan

has a substantial relationship to Esquer’s claims.

      B. Application of Michigan Law Is Contrary to Fundamental
         California Policy
      Since Michigan has a substantial relationship to the parties, the next

step in the inquiry is whether application of Michigan law is contrary to

fundamental California policy.

      This contract required Esquer to waive her right to bring claims against

StockX in court and required arbitration under Michigan law. Esquer argues

Michigan law is contrary to fundamental California policy, since it is contrary



                                        6
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1973 Filed 06/15/21 Page 7 of 16




to California policy that ensures the rights of consumers to seek public

injunctive relief under McGill v. Citibank, N.A., 393 P.3d 85 (2017). Pursuant

to McGill, California courts recognize a plaintiff’s right to pursue injunctive

relief on behalf of the general public. See e.g., Mejia v. DACM Inc, 54 Cal.

App. 5th 691, 701 (2020); Blair v. Rent-A-Ctr., Inc., 928 F.3d 819, 828 (9th

Cir. 2019). Michigan has no such policy.

      In McGill, the plaintiff, a credit card account holder, filed a class action

against the issuing bank under the CRA and UCL. Id. at 87. The bank

petitioned the court to compel arbitration. Id. at 88. McGill’s prayer for relief

asked the court to require the bank to immediately cease unfair competition

and enjoin the bank — under the CRA and UCL — from continuing to

conduct business via unlawful, fraudulent or unfair business acts and

practices. Id. at 91. The court held that McGill sought public injunctive relief

and noted “[c]ontracts that prevent all adjudication of public injunctive relief—

in any forum—are impermissible under California law.” Id. at 91 and 94.

      “Public injunctive relief” under the UCL and CRA is defined as “relief

that has the primary purpose and effect of prohibiting unlawful acts that

threaten future injury to the general public.” Id. at 90. A public purpose exists

where private individuals seek injunctive relief that would “by and large

benefit [ ] the general public.” See Magana v. DoorDash, Inc., 343 F. Supp.



                                        7
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1974 Filed 06/15/21 Page 8 of 16




3d 891, 900-01 (N.D. Cal. 2018). The benefit to the plaintiff, if any at all, must

be incidental or result from plaintiff’s status as a member of the general

public. Id.

      To determine whether Michigan law is contrary to the fundamental

California policy established in McGill, the Court must first determine whether

Esquer’s complaint seeks public injunctive relief. See Magana, 343 F. Supp.

3d 900 (N.D. Cal. 2018).

      Esquer says her injunction request targets the general public. Her

complaint “seeks to certify a class of all citizens of California whose

Customer Data was stolen from StockX during the Data Breach.” She claims

there is a real danger of future theft to existing and future StockX users’

private information and that injunctive relief would ensure that the general

public is not at risk of having personal information stolen if members sign up

for a StockX account. Esquer alleges that StockX has not changed its

practices since the 2019 data breach.

      StockX maintains that McGill does not apply since Esquer’s request

targets only a narrow subset of individuals — those individuals whose data

was stolen in 2019 — and not the general public. The Court disagrees.

Esquer proposes twelve points, that if granted would work to ensure that




                                        8
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1975 Filed 06/15/21 Page 9 of 16




StockX adequately and reasonably secures customer data of present and

future customers. She requests an injunction that requires StockX to:

          hir[e] third-party security auditors and penetration testers in
           addition to internal security personnel to conduct testing,
           including simulated attacks, penetration tests, and audits on
           StockX’s systems periodically, and ordering StockX to promptly
           rectify any flaws or issues detected by such parties;

          as required by Cal. Civ. Code Section 1798.81.5, “implement and
           maintain reasonable security procedures and practices
           appropriate to the nature of the information, to protect the
           personal information from unauthorized access, destruction, use,
           modification, or disclosure.”;

          engag[e] third-party security auditors and internal personnel to
           run automated security monitoring;

          test, audit, and train its security personnel regarding any and all
           new and/or modified security measures or procedures;

          creat[e] further and separate protections for customer data
           including, but not limited to, the creation of firewalls and access
           controls so that if one area of StockX’s data security measures
           are compromised, hackers cannot gain access to other areas of
           StockX’s systems;

          utiliz[e] more complex and multilayered authentication;

          requir[e] consumers [to] use more complex and unique
           passwords;

          warn consumers of the substantial risks and effects of credential
           stuffing, instructing affected consumers to change their
           credentials on other e-commerce and web platforms they use;

          delet[e], in a reasonable and secure manner, Customer Data not
           necessary for StockX’s provisions of products;


                                      9
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1976 Filed 06/15/21 Page 10 of 16




           conduct regular database scanning and security checks;

           conduct routine and periodic training and education to prepare
            internal security personnel regarding the processes to identify
            and contain a breach when it occurs and what appropriate
            actions are proper in response to a breach; and

           educat[e] its customers about the threats they face as a result of
            the loss of their financial and personal information to third parties,
            as well as the steps customers must take to protect themselves.

       Esquer says that the California Court of Appeals’ decision in

 Maldonado is instructive to a determination of the public nature of her lawsuit.

 Maldonado v. Fast Auto Loans, Inc., 60 Cal. App. 5th 710, 715 (2021). In

 Maldonado, customers brought a class action against an improperly licensed

 lender who targeted Californians, offering them high interest rate loans, often

 secured against their cars. Id. at 714.

       Plaintiffs sought injunctive relief to prohibit defendant from continuing

 to charge unlawful interest rates and running false or misleading advertising.

 Id. at 715. The court reasoned that the plaintiffs’ requested remedy

 encompassed all consumers and members of the public. Id. at 721. The

 Maldonado court held that the McGill rule applied because the complaint’s

 prayer for relief specifically stated that “[p]ublic injunctive relief” against

 defendant would prevent it from “future violations of the aforementioned

 unlawful and unfair practices.” Id. The court found that an injunction “will not



                                       10
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1977 Filed 06/15/21 Page 11 of 16




 directly benefit the Customers because they have already been harmed and

 are already aware of the misconduct…any benefit to the Customers is

 incidental to the ‘general public benefit of enjoining such a practice’ (Citation

 omitted).” Id. (citing McGill, 394 P.3d 85).

       StockX maintains that Esquer seeks a private injunction that would

 only benefit current StockX customers, and not members of the general

 public.

       Accepting StockX’s argument would require the Court to ignore

 Esquer’s request to enjoin StockX from harming consumers by failing to

 adequately protect customer data. See Id. at 722. Esquer and other

 California StockX users whose data was compromised during the 2019

 breach have nothing to personally gain from an injunction requiring StockX

 to employ safer data practices; their data has already been compromised.

 Id.

       The Court agrees with StockX’s assertion that there may be “millions

 of members of the general public who [will] never create a StockX account.”

 But that does not negate the fact that injunctive relief could benefit the

 general public. See Id. The Court does not deem the requested injunction

 private just because StockX could not possibly enter into an agreement with

 every California resident. Rejecting Esquer’s suit for that reason would allow



                                        11
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1978 Filed 06/15/21 Page 12 of 16




 StockX to continue engaging in inadequate data protection practices in

 violation of the UCL and CRA and leave consumers unable to adjudicate

 their claims based on those practices on behalf of the public. Id. Even if

 Esquer stands to benefit from an injunction requiring reasonable security

 measures, it appears likely that the benefit to her would be incidental to the

 general public benefit. See McGill, 2 Cal.5th at 94 (citing Broughton v. Cigna

 Healthplans 21 Cal.4th 1066, 1080, fn. 5 (1999)). Esquer’s requested relief

 has the purpose and effect of protecting the public from StockX’s alleged

 ongoing harm.

       Esquer pleads a fundamental policy of California law that requires

 application of California law to her claims.

       C. California Has A Materially Greater Interest in Esquer’s Claims
          Than Michigan

       Because Esquer meets her burden to show that although Michigan has

 a substantial relationship to this transaction, its law is contrary to the

 fundamental policy of California, the Court answers the question: does

 California have a materially greater interest in having its law applied to

 Esquer’s claims than does Michigan?

       The Restatement lists five factors the Court should consider in

 determining which state has a materially greater interest: (1) the place of

 contracting; (2) the place of negotiation; (3) the place of performance; (4) the


                                       12
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1979 Filed 06/15/21 Page 13 of 16




 location of the subject matter of the contract; and (5) the residence, place of

 incorporation, and place of business of the parties. Restatement, supra, §

 188(2); see also ABF Capital Corp. v. Berglass, 130 Cal. App. 4th 825, 838

 (2005) (noting Section 188 of the Restatement governs this analysis).

       The first two factors are neutral — Esquer in California and StockX in

 Michigan negotiated the contract via the internet.

       The third and fourth factors — the place of performance and location

 of the subject matter of the contract — are also neutral. Esquer agreed to

 the TOU in California and may have ordered items when she was located

 there, while StockX performed its obligations in Michigan. Most of the

 requirements of the TOU and any contract between StockX and its users are

 performed in Michigan — StockX hosts its platform from its office in

 Michigan; all transactions, including buying and selling, run through

 Michigan.

       StockX cites to Volks to prove that the place of performance was

 Michigan. Volks USA, Inc. v. A2 Hosting, Inc., No. CV16-4277-CAS(Ex),

 2016 WL 6808113 (C.D. Cal. Nov. 16, 2016). In Volks, the plaintiff claimed

 that the defendant improperly accessed and deleted data related to plaintiff’s

 online store from a server allegedly located in California. Id. at *1. In

 determining whether Michigan or California law applied under the



                                       13
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1980 Filed 06/15/21 Page 14 of 16




 Restatement test, the court held that the principal place of performance and

 the subject matter of the contract were located in Michigan because the

 hosting service described by the terms of service related to plaintiff’s use of

 defendant’s servers in Michigan. Id. at *8.

       Although StockX’s TOU also relates to the use of its Michigan-hosted

 website, the TOU also discusses purchasing, selling, and the creation of an

 account, all of which may and did occur outside of Michigan — in this case,

 California.

       The final factor is neutral because Esquer is a California resident and

 StockX is domiciled in Michigan.

       Although under the five-part test the factors are neutral, Esquer says

 California has a materially greater interest in the application of its law

 because it has a strong interest in protecting California consumers. The

 Court agrees. The putative class consists only of California residents, and

 Esquer brings the claims pursuant to California law. Oestreicher v. Alienware

 Corp., 502 F.Supp.2d 1061, 1068-89 (N.D. Cal. 2007); See Klussman v.

 Cross Country Bank, 134 Cal.App.4th 1293, 1299 (2005) (where the plaintiffs

 reduced the class size from a nation-wide class to a class of only California

 residents, it increased California’s interest in the litigation).




                                         14
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1981 Filed 06/15/21 Page 15 of 16




       While not insignificant, Michigan’s only interest is the enforcement of a

 contractual provision made by a corporate citizen. See Oestreicher, 322 Fed.

 Appx. at 491 (California had a materially greater interest than Florida in

 determining the enforceability of a class action waiver where the putative

 class consisted only of California residents, invoked only California

 consumer protection law, and Florida’s only interest was to enforce the

 waiver drafted by a Florida corporation).

       Further, the putative class member’s inferior bargaining power against

 StockX tips the balance in favor of the application of California law. See

 Oestreicher, 502 F.Supp.2d at 1069.

       The Court finds that California has a materially greater interest in

 protecting its citizens than Michigan has in adjudicating Esquer’s claims

 against StockX. See Oestreicher v. Alienware Corp., 322 Fed. Appx. 489,

 491 (9th Cir., Apr.02, 2009).

  V.   CONCLUSION

       Because application of Michigan law would be contrary to fundamental

 California policy and California has a materially greater interest in Esquer’s

 claims than Michigan, StockX’s choice of law clause is unenforceable. The

 Court will not compel arbitration of Esquer’s claims against StockX.




                                       15
Case 2:19-cv-12441-VAR-EAS ECF No. 55, PageID.1982 Filed 06/15/21 Page 16 of 16




       ORDERED.
                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
 Dated: June 15, 2021




                                      16
